Citation Nr: 0603433	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  98-03 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss, 
claimed as due to acoustic trauma or head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1965 to 
April 1968.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 1997 rating decision.  
The veteran filed a notice of disagreement (NOD) in October 
1997, and the RO issued a statement of the case (SOC) in 
January 1998.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
1998.

In April 1999, the Board remanded the claim on appeal for the 
RO to arrange for the veteran to testify before a Veterans 
Law Judge at the RO.  In May 2000, the veteran testified 
during a hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the undersigned granted a request for a 60-day abeyance to 
submit additional medical evidence. In July 2000, the veteran 
submitted additional evidence directly to Board, waiving 
initial RO consideration of the evidence.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. § 
20.800 (2005).  

In June 2000, the Board, inter alia, remanded the veteran's 
claim to the RO for additional development.  After completing 
the Board's requested action, the RO continued the denial of 
the veteran's claim (as reflected in the August 2001 
supplemental SOC (SSOC)).  The veteran's claim was 
subsequently returned to the Board.  Thereafter, in February 
2002, the Board determined that further evidentiary 
development was warranted in this appeal, and undertook such 
development pursuant to 38 C.F.R. § 19.9 (2002) and Board 
procedures then in effect.  By letter of May 2002, the Board 
notified the appellant and his representative of the 
additional development.

However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board jurisdiction to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, was held to be invalid.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, in September 2003, the Board 
again remanded this matter to the RO for completion of the 
development action requested, and consideration of the claim 
in light of the additional evidence.  After accomplishing 
additional action, the RO continued the denial of the claim 
(as reflected in the July 2005 SSOC), and returned this 
matter to the Board for further appellate consideration.

The Board notes that the veteran's May 2000 testimony 
included the issue decided herein.  However, in an October 
2005 letter initially received by the RO who forwarded it to 
the Board, the veteran asked for another hearing before the 
Board.  A claimant is entitled to a hearing on appeal. 38 
C.F.R. § 20.700 (2005).  The veteran has had that hearing 
before the Board on this issue. There is no allegation that 
his situation has materially changed since that hearing such 
that additional testimony would be helpful in this case.  The 
Board is satisfied that due process concerns have been met 
and that the veteran has had ample opportunity to present his 
case to the Board, to include in his testimony before the 
undersigned.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  No hearing loss, head injury, or acoustic trauma was 
shown in service, and the most persuasive medical opinion 
addressing the question of medical nexus between such 
disability and service weighs against the claim for service 
connection.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

In September 2000, March 2001, and May 2004 notice letters, 
the January 1998 SOC, and the September 1998, August 2001 and 
July 2005 SSOCs, the veteran was notified of the legal 
criteria governing his claim, the evidence that had been 
considered in connection with his appeal, and the bases for 
the denial of his claim.  After each, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the March 2001 and May 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify and provide the necessary releases for any 
medical providers from which he wished the RO obtain and 
consider evidence, and invited him submit evidence in support 
of his claims.

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veteran Claims (Court") held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim(s).  As is noted above, the Board 
finds that the four content of notice requirements have been 
met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the matter now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided to the 
veteran after the February 1997 rating action on appeal and 
well after a substantially complete application was received.  
However, in this appeal, such makes sense, inasmuch as the 
VCAA was not enacted until November 2000, more than two years 
after the February 1997 rating decision.  Moreover, the Board 
finds that any lack of pre-adjudication notice in this appeal 
has not prejudiced the veteran in any way.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the January 1998 SOC and the September 1998, August 2001 and 
July 2005 SSOCs notified the veteran what was needed to 
substantiate his claim and also identified the evidence that 
had been considered with respect to his claim.  After the SOC 
and SSOCs, the veteran was afforded an opportunity to 
respond.  The veteran has not identified any medical 
treatment providers in addition to those noted below as 
sources of any other pertinent evidence.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any of the claims 
on appeal.  The veteran has submitted, or the RO obtained, 
service medical records, VA medical records and identified 
private treatment records from Suburban Hospital and the 
Raymond Jordan Center for Balance Disorders.  The RO arranged 
for the veteran to undergo VA examinations in April 1998 
(separate general medical and audiological examinations), in 
April 2001 (separate ear disease and audiological 
examinations, in June 2004 and in July 2004; reports of which 
are of record.   Additionally, the veteran testified at a 
hearing before the undersigned at the RO in May 2002; 
transcripts of which are of record.  Moreover, the veteran 
has  submitted evidence to support his claim, to include a 
July 2000 opinion letter from a VA health care provider and a 
September 2004 buddy statement.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence that is pertinent to any claim appeal that needs to 
be obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp, 
159 F.3d at 549; 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Factual Background

The veteran's service medical records reflects no complaints, 
findings or diagnosis of hearing loss, and no specific 
evidence of head injury or acoustic trauma.

The report of the February 1965 enlistment examination 
includes the results of an audiology evaluation.  Pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
-5
0
LEFT
5
-10
-10
0
0

The report of the veteran's April 1968 separation examination 
notes that on audiological evaluation, pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-5
-5
LEFT
-5
-5
-5
-5
-15


An April 1988 emergency room record from Suburban Hospital 
reflects that the veteran complained of right ear ringing and 
dizziness for one week.  The diagnosis was acute "illegible 
" with vertigo. 

In September 1996, the veteran filed a claim for service 
connection for hearing loss claimed as result of being hit on 
the head by a 250 pound bomb during service.


The report of an April 1998 VA general medical examination 
reflects that the veteran complained of a history of 
difficulty hearing for the last fifteen years.  He stated 
that he worked in the boiler room during service with the 
Navy from February 1965 to April 1968 where it was very 
noisy.  The veteran also stated that he was struck in the 
head in 1966 while helping to move a bomb.  After service he 
stated that he worked as an overhead crane operator from 1973 
to 1976, then as a roof bolter, explosives work from 1976 to 
1978 followed by work as a maintenance man from 1986 to 
"96."  An examination of his head and face was noted as 
normal.  On examination of the veteran's ears, the examiner 
noted that the veteran displayed difficulty hearing, 
especially in the right ear.  

An April 1998 VA audiology evaluation report reflects that 
the veteran complained of hearing loss and constant 
"ringing" tinnitus in the right ear since 1983 or 1984 
during military service.  He denied history of ear surgery, 
perforated eardrums and ear drainage.  He experiences an 
"occasional cracking" sound in his ear.  He provided a 
history of noise exposure to include that during military 
service, he worked in the engine/boiler room aboard a ship 
and in civilian life he worked in the coal mines as a roof 
bolter.  Audiometric testing revealed that pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-
65
55
60
65
LEFT
-
10
10
10
15

The veteran's speech discrimination score on the Maryland CNC 
word list was 8 percent in the right ear and 98 percent in 
the left ear.  The audiologist noted that the test results 
revealed that the veteran's right ear had moderately-severe 
to severe sensorineural hearing loss at 250-8kHz and word 
discrimination was poor.  His left ear had hearing within 
normal limits at 250-8kHz and word discrimination was within 
normal limits.  Acoustic immittance reflected bilateral 
normal middle ear function.  Acoustic reflexes were present 
at 500-4kHz in the left ear and at 500 and 1kHz in the right 
ear.

During the May 2000 hearing, the veteran testified that 
during military service, he was struck in the head by a 250 
pound bomb, while loading ammunition aboard ship.  He 
sustained a head injury to his right temple and this lead to 
his subsequent hearing loss.  In the alternative, the veteran 
stated his military occupational specialty was a boiler 
technician and that his primary duties were in the boiler 
room aboard ship and as such he was subject to loud noises on 
a sustained and constant basis during service.  He contended 
that the nature of his sensorineural type hearing loss, may 
be the result of exposure to those loud noises or acoustic 
trauma.  The veteran testified that the bomb hit him so hard 
that it knocked him down; he further indicated that he was 
taken to the dispensary/sick bay on ship and was seen by a 
corpsman.  He stated that the wound, which did not require 
any sutures, was cleaned and a patch was placed on the side 
of his head and he stayed in sick bay for at least two hours.  
After that he did not require any follow-up treatment.  He 
testified that he never had any problem with his hearing in 
service; in fact, his hearing was "real good".  He reported 
that, while in service, he noticed a tiny ringing from time 
to time, but now it was constant.  The first time the veteran 
realized he had a hearing problem was approximately 1982 or 
1983 when his ear was ringing.  When he was later asked about 
his first recollection of ringing in the ears, the veteran 
stated that it was in the early 1970s.  He testified that he 
was never seen by any medical professionals or recognized 
that he had significant hearing loss prior to his claim for 
service connection. 

A June 2000 VA audiology record reflects the veteran's chief 
complaint was a history of sensorineural hearing loss, right 
ear secondary to concussion, tinnitus and vertigo noted.  The 
results of an audiologic evaluation was reported as left ear 
hearing sensitivity within normal limits, right ear severe to 
moderate-severe sensorineural hearing loss.  Word recognition 
scores of the right ear were 12 percent and the left ear were 
96 percent.  

A July 2000 VA primary care clinic record notes the veteran's 
problems to include tinnitus, right greater than the left, 
with sensorineural hearing loss.  The veteran stated that he 
was a boiler worker in the Navy and was exposed to constant 
low-level noise.  In addition, he was hit in 1965 by an 
explosion that he stated damaged his right ear.  The veteran 
also reported that he was frequently exposed to loaded 
ammunition going off.  The examiner noted that the veteran 
was currently trying to establish service connection.

In July 2000, the veteran submitted a opinion letter from a 
health care provider at the Pittsburgh VA medical center (MC) 
that noted the veteran's complaints of sensorineural hearing 
loss and tinnitus, right ear greater than the left ear.  The 
author of the statement identified the veteran as a patient.  
The author noted the veteran's report that he had been a 
boiler technician while in the Navy and was exposed to 
constant noise.  He also was exposed to frequent firing and 
finally exposed to an explosion to his right ear by the 
veteran's reported history.  The VA health care provider 
stated that chronic exposure to constant background noise, as 
well as intermittent exposure to loud noise can cause hearing 
loss and tinnitus.  

The report of an April 2001 VA ear disease examination 
reflects the examiner's notation that neither the claims file 
nor recent audiograms were available for review.  The veteran 
reiterated prior assertions as to sustaining an injury to his 
right temporal area during service.  Since that time, the 
veteran maintained that he had had difficulty with his 
hearing, as well as vertigo.  On physical examination, the 
veteran had a slight, well-healed scar on the right 
supratemporal region.  His external auditory canals and 
tympanic membranes were normal without any evidence of 
perforation or drainage.  The veteran reported that he 
underwent an audiogram at Butler VAMC a few days earlier.  
However, the examiner noted that those results were 
unavailable.  The diagnosis noted that based on this history 
and physical examination, it appeared that the veteran 
sustained an acoustic trauma and concussion, which has left 
him with occasional tenderness, hearing loss and some 
intermittent imbalance and vertigo.  The examiner believed 
that this accident did occur while the veteran was in the 
military and therefore the veteran should be compensated for 
these symptoms, which are not uncommon after an injury such 
as this.

The report of an April 2001 VA audiology evaluation reflects 
that pure tone thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
65
60
70
LEFT
5
10
5
15
30

The veteran's speech discrimination score on the Maryland CNC 
word list was 6 percent in the right ear and 94 percent in 
the left ear.  The veteran's primary complaints were hearing 
loss, dizziness and loss of balance.  The veteran stated that 
he had hearing loss since the early 1980's, during military 
service where he was treated in the sick bay.  The veteran 
reiterated prior assertions as to a right side head injury 
during service.  The test results revealed moderately-severe 
to severe sensorineural hearing loss at 250-8kHz and word 
discrimination was poor in the right ear.  Acoustic 
immittance results indicated bilateral, normal middle ear 
function. 

 In July 2001, the VA examiner who conducted the April 2001 
VA ear disease examination reviewed the April 2001 
audiometric findings and provided an addendum opinion.  The 
examiner noted the findings and noted that he was being asked 
if this hearing loss was possibly consistent with the 
veteran's post-service noise exposure as a roof builder in a 
coal mine.  The examiner stated that the pattern of hearing 
loss did not appear to be sloping and related to higher 
frequency losses as seen usually with noise exposure.  The 
veteran's losses appeared to be consistently poor throughout 
the higher frequencies.  Based on this, it appeared that the 
veteran's loss was related to his in service accident rather 
than post-service work in the coal mine.  

A May 2002 VA emergency care center record reflects that the 
veteran complained of right sided ear pain for two days.  The 
veteran stated that approximately two days earlier, he felt a 
sinus buildup in his right ear.  However, his ears had not 
popped.  He complained of a nagging, dull pain in his ear 
that he was unable to manipulate with his hands.  He denied 
any fevers or chills or any drainage from the ear.  The 
veteran did note a distant history of trauma to that ear when 
he was eighteen years old, which is causing the chronic 
tinnitus, as well as required some hearing aid for 
sensorineural hearing loss.  A physical examination revealed 
that the veteran's right tympanic membrane was not well 
visualized and the bony landmarks were not visualized.  The 
veteran had a large amount of yellow incrusted scar tissue 
versus exudate on his right tympanic membrane.  The drum did 
not appear to be retracted.  There was no evidence of a 
bulging effusion.  The assessment was significant physical 
examination findings in the right tympanic membrane treated 
with amoxicillin.  

A July 2002 VA outpatient record reflects that the veteran 
still had a right ear infection, he had some echo sensation 
from the ear, and he noticed some drainage. 

The report of a June 2004 VA audiological evaluation includes 
a notation that the claims file was reviewed.  The examiner 
noted that the veteran recently had several ear infections in 
the right ear.  The veteran stated that the onset of the 
hearing loss was a physical trauma that he received while 
loading bombs into a magazine on a ship.  He stated that his 
ear was bandaged.  In addition, the veteran stated that the 
damage was not from acoustic trauma, but from a physical 
trauma when the bomb actually bumped him.  He also stated 
that he was treated by a corpsman, but never received any 
further medical treatment.  The examiner noted that there was 
no documentation in the claims file to confirm the veteran's 
story.   He had military noise exposure working in the engine 
or boiler room of the ship.  During his civilian duty, he 
worked in the coal mines as a roof bolter.  Results of the 
audiometric examination reflects that the right ear was a 
mixed type hearing loss that was severe to profound.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
95
100
105
LEFT
5
5
10
25
45

Tympanometry was consistent with a mixed or conductive 
component in the right ear.  There was cerumen partially 
occluding the canal and this may have impeded the test 
results since a very small canal volume was obtained and a 
seal was not present.  No acoustic reflexes were tested in 
either ear.  Word recognition scores were consistent with the 
hearing problem with the left ear significantly better than 
the right.  The right ear maximum score was 24 percent and 
the left ear condition was 98 percent.  A Stenger was 
negative at 1000 and 2000 Hz to pure tone.  The diagnosis was 
sensorineural hearing loss, mixed hearing loss and tinnitus.  
The examiner stated that as far as the discussion of the 
result, the claims file documentation showed the veteran's 
enlistment and separation audiograms.  Both hearing tests 
showed hearing in the normal range with no significant 
difference between the test results.  There was no mention on 
his health, discharge physical of any injury or hearing 
problem or notation of tinnitus of dizziness.  His claims 
file does have a rather comprehensive medical history 
beginning from the mid 1990s in every report.  In several 
case histories, he stated the onset of the tinnitus and 
dizziness as 1983 or 1984.  The examiner commented that the 
veteran was consistent in his claim or statement when giving 
histories regarding some type of physical trauma in the 
parietal or temporal area that occurred while on active duty, 
but as noted earlier the hearing test result at discharge did 
not confirm that the onset of the hearing problems was 
related to this physically traumatic event which did not 
indicate any hearing loss present at that time.

A July 2004 VA ear disease examination report notes that the 
veteran was appealing for disability related to right ear 
hearing loss due to acoustic trauma, which the veteran felt 
was related to a head injury.  The veteran reiterated prior 
assertions as to a right head injury in service.  He stated 
that since his discharge, he had worked with Hoover Vacuum 
Cleaners.  The veteran complained again of a right-sided 
hearing loss and dizziness with acute periods of vertigo 
since 1965.  He said that it actually worsened in 1981.  On 
examination, the auricles were symmetrical bilaterally.  
There was no evidence of irritation or ulcerations.  The 
external auditory canal on the right had significant moist 
debris, which was removed.  The external auditory canal 
itself was somewhat erythematous and swollen.  Tympanic 
membrane on the right was markedly thickened.  Mastoids were 
nontender bilaterally.  There was no evidence of bruising 
over the skin in that area.  Actively, the veteran had signs 
of chronic otitis externa on the right.  With the thickening 
of the tympanic membrane on the right, there was also the 
possibility of some middle ear disease on the right.  The 
examiner commented that the veteran underwent a hearing test 
in June 2004 and that previous audiograms were also reviewed 
using the claims folder.  The examiner noted that in several 
case histories, the veteran stated that the onset of his 
hearing conditions were primarily in 1983 and 1984.  However, 
on this examination, the veteran stated that his hearing 
conditions started in 1965 directly after a right head 
injury.  The examiner reported that the right ear had mixed 
hearing loss that was severe to profound and again the 
veteran's right ear was noted to have significant signs of 
chronic otitis externa with thickening of the eardrum and 
some erythema and edema of the external auditory canal.  The 
diagnosis was a sensorineural hearing loss and a mixed 
hearing loss with complaints of tinnitus.  The examiner 
stated that the veteran was consistent with his claims that 
his hearing loss on the right had worsened over the years, 
but the veteran felt that it started with acoustic trauma 
during his active duty.  His hearing test, however, at 
discharge does not confirm that there was any hearing loss at 
that time, but subsequently he does have a mixed hearing loss 
on the right side, most probably due to more recent 
infectious problems in that ear, rather than noise exposure 
during active duty.  Thus, the examiner opined that it was at 
least as likely as not that the veteran's hearing loss was 
due to chronic infections and not due to military noise 
exposure. 

In September 2004, the veteran submitted a notarized buddy 
statement from a soldier who served aboard the USS Forrestal 
from the end of 1964 until 1967.  The soldier stated that he 
witnessed the veteran being hit on the head with a 250 pound 
bomb during an ammunition onload on or about August or 
September 1965.  The soldier stated that he assisted in 
helping the veteran to sick bay where he was treated for a 
head injury and where the veteran remained for a period of 
five to six hours.  He stated that he had known the veteran 
from the time he came aboard the vessel some months before 
and that the veteran would occasionally complain of dizziness 
and headaches from time to time after the initial occurrence.  



III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. §§ 
3.102, 3.303(d).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The Board notes that the audiology reports of record 
establish a right ear hearing loss disability.  However, the 
claim for service connection for a right ear hearing loss 
disability must, nonetheless, be denied in the absence of 
persuasive evidence establishing a medical nexus between the 
right ear hearing loss disability and service.

As noted above, the veteran's service medical records reveal 
no complaints, findings or diagnosis of hearing loss.  Both 
the enlistment and separation medical examination reports 
include assessments that the veteran's ears were normal, and 
audiological testing at those times reflected no hearing 
loss.  Additionally, the veteran's April 1968 report of 
medical history is negative for hearing loss, tinnitus, or 
any other hearing conditions, and there is no specific head 
injury or acoustic trauma. 

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The veteran and his representative have alleged that the 
veteran was hit in the head by a 250 pound bomb during 
service that resulted in the veteran's right ear hearing loss 
or in the alternative, as a boiler technician in service, his 
exposure to loud noise caused his right ear hearing loss.  
The veteran has provided a buddy statement in support of this 
contention.  However, the Board finds that these statements 
do not provide credible evidence of the claimed occurrence, 
in the absence of any medical evidence whatsoever documenting 
this incident or any medical record documenting that the 
veteran received treatment for a resulting head injury.  
Given the gravity of the injury, as reported, some objective 
documentation of the injury or resulting treatment is 
reasonably expected; in this case, there is none.

The Board also notes that, while the record includes 
conflicting opinions as to the relationship between in-
service injury and current right ear hearing loss, neither of 
the opinions in support of such a relationship provides a 
medically sound basis for attributing current right ear 
hearing loss disability to service. 

The Board notes that in a July 2000 opinion letter, a VA 
health care provider reiterated the veteran's self-reported 
history of an explosion to his right ear and noise exposure 
during service.  While the VA health care provider noted that 
a chronic exposure to constant background noise, as well as 
intermittent exposure to loud noise, can cause hearing loss, 
the Board notes that such opinion is speculative, at best; 
such an opinion does not provide a sufficient basis for a 
grant of service connection.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Moreover, the opinion appears to be based 
upon the veteran's unsubstantiated history of acoustic trauma 
(or, excessive noise exposure).  As a medical opinion can be 
no better than the facts alleged by the veteran, an opinion 
based on an inaccurate (or, as here, unsubstantiated) factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).

Similarly, the April 2001 VA examiner in April 2001, he 
stated that based on the veteran's history and physical 
examination, it appeared that the veteran sustained an 
acoustic trauma and concussion, which has left him with 
hearing loss; the examiner noted his belief that this  
accident did occur while the veteran was in the military and 
he should be compensated for these symptoms, which are not 
uncommon after an injury.  However, the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 
(1992).  Just because a physician accepts a veteran's 
reported history as credible does not mean that VA is 
obligated to do so.  Id.; see also Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In this case, in the absence of documented, 
objective evidence of either specific acoustic trauma or of 
any head injury, the Board finds medical opinion based on the 
veteran's report of such trauma and injury is not persuasive 
evidence to support the claim.  The Board points out that 
there is no indication that the VA examiner had reviewed and 
considered the veteran's claims file and documented history.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

By comparison, the Board finds that the July 2004 opinion 
provides probative evidence on the nexus question.  That 
opinion, provided in response to a Board remand, was rendered 
after the physician had reviewed the claims file, conducted a 
thorough ear disease examination and had before him results 
of a separate VA audiology evaluation conducted in June 2004.  
The physician acknowledged that the veteran was consistent 
with his claims that he had right ear hearing loss due to 
acoustic trauma related to a head injury in service and that 
his hearing loss on the right certainly had worsened over the 
years.  However, the examiner also noted that the veteran's 
hearing test at discharge did not confirm any hearing loss or 
any injury in service. That physician opined, after a clearly 
documented review of the veteran's claims file, that it was 
at least as likely as not that the veteran's hearing loss was 
due to chronic infections and not due to military noise 
exposure.  (Emphasis added).  This medical opinion clearly is 
not supportive of the veteran's claim for service connection.

Hence, the Board finds that the most persuasive opinion on 
the nexus question weighs against the claim.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).   

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  The Board does not doubt the 
sincerity of the veteran's belief that he has current right 
ear hearing loss as a result of his military service.  
However, this claim turns on a medical matter, and, as a 
layman without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative (persuasive) opinion on such a matter.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for right ear hearing loss, claimed as due 
to acoustic trauma or head injury, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


